NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Applicant’s amendments to the claims overcome the previous claim objections and 35 U.S.C. 112(b) rejections. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard Batt on July 13, 2021. 

The application has been amended as follows: 

Amend claim 48: 
A method of performing cryoablation on a heart of a patient, the method comprising: 

a proximal section, an intermediate section, a distal section, and a distal tip; 
a plurality of first tubes extending along the distal section to transport a cryogen along the distal section, wherein each first tube is individually coaxially surrounded by an outer tube, thereby defining a gap between each first tube and each outer tube, and wherein each gap is filled with a thermally conducting fluid; 
 advancing the cryoablation apparatus through vasculature of the patient and into a space within the heart; 
deploying the distal section of the cryoablation apparatus into the space within the heart and against a target area of cardiac tissue; and 2ADAGOO1DIV 
applying an application of cryoenergy to the distal section of the cryoablation apparatus to create an elongate continuous lesion in the target area of cardiac tissue.

Amend claim 52:
The method of claim 51 wherein the threshold condition is one selected from the group consisting of: length of lesion, thickness of lesion, time elapsed, energy transferred, temperature change, pressure change, flowrate change, and power change.

Amend claim 53:
The method of claim 48, wherein has a length ranging from 2 to 10 cm.


Amend claim 54:
The method of claim 48, wherein has a thickness extendingan entire thickness of a heart wall in the target area of cardiac tissue foran entire length of the distal treatment section of the catheter in contact with the heart wall in the target area of cardiac tissue.

Amend claim 55:
The method of claim 48, wherein the target area of cardiac tissue 

Amend claim 60:
The method of claim 48, wherein the step of deploying the distal section to contact the target area of cardiac tissue is performed without expanding the distal section.

Amend claim 62: 
An endovascular cryoablation-based method for treating arrhythmia of a heart of a patient, the method comprising: 
percutaneously inserting a catheter comprising a distal treatment section intothe patient's vasculature; 

manipulating the distal treatment section of the catheter against a linearly disposed target section of cardiac tissue along an interior wall of the heart, 
wherein the step of manipulating is performed without expanding the distal treatment section; 
creating an 
each said at least one fluid delivery tube being individually surrounded by a protective cover thereby defining a first gap between the protective cover and the at least one fluid delivery tube and 
each said at least one fluid return tube being individually surrounded by an outer cover thereby defining a second gap between the outer cover and the at least one fluid return tube, and 
filling each of the first gap and the second gap with a thermally conductive fluid prior to performing the step of creating.

Amend claim 67:
The method of claim 62, wherein the step of creating is performed by circulating the cryogen through a tube bundle comprising a plurality of the at least one fluid delivery tubes and a plurality of the at least one fluid return tubes.


Allowable Subject Matter
Claims 48-49, 51-56, 58-60, and 62-74 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 48, the prior art of record, taken alone or combination, fails to disclose or render obvious “A method of performing cryoablation on a heart of a patient, the method comprising: providing a cryoablation apparatus comprising: a proximal section, an intermediate section, a distal section, and a distal tip; a plurality of first tubes extending along the distal section to transport a cryogen along the distal section, wherein each first tube is individually coaxially surrounded by an outer tube, thereby defining a gap between each first tube and each outer tube, and wherein each gap is filled with a thermally conducting fluid; advancing the cryoablation apparatus through vasculature of the patient and into a space within the heart; deploying the distal section of the cryoablation apparatus into the space within the heart and against a target area of cardiac tissue; and 2ADAGOO1DIV applying an application of cryoenergy to the distal section of the cryoablation apparatus to create an elongate continuous lesion in the target area of cardiac tissue.” 
Regarding independent claim 62, the prior art of record, taken alone or combination, fails to disclose or render obvious “An endovascular cryoablation-based method for treating arrhythmia of a heart of a patient, the method comprising: percutaneously inserting a catheter comprising a distal treatment section into a patient's vasculature; navigating the distal treatment section to the heart, and through an opening in the heart until the distal treatment section is within a space in the heart; manipulating the distal treatment section of the catheter against a linearly disposed target section of cardiac tissue along an interior wall of the heart, wherein the step of manipulating is performed without expanding the distal treatment section; creating the 
The closet prior art of record is identified as Babkin et al (US PGPUB: 2011/0040297) and Amann et al (US PGPUB: 2013/0218150). Babkin discloses a cryoablation catheter (figure 1:10) comprising a bundle of cryogen transfer tubes (figures 1 and 2). The bundle of transfer tubes comprise return tubes and delivery tubes that are capable of flowing cryogen in order to create a lesion at the target tissue ([0026], [0033]).  While the catheter of Babkin discloses a bundle of cryogen transfer tubes, Babkin does not explicitly disclose that the tubes are each individually surrounded by a first or second outer tube and a thermally conductive media. Amann discloses a cryogenic device (10) comprising a supply line (14). The supply line contains return and delivery fluid lines (25/26/27) that are surrounded by an outer jacket (23), forming a gap (24 ‘interior space’) between the fluid line and the outer jacket. The interior space (24) is filled with a thermally conductive fluid (i.e. air) to catch fluid flowing through the transfer tubes if a leak were to occur ([0030]). However, Amann does not explicitly disclose that the plurality of tubes are each individually, coaxially surrounded by an outer tube and instead displays the bundle of tubes surrounded by one outer tube as required by independent claims 48 and 62. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245.  The examiner can normally be reached on Monday - Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571)272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794